Citation Nr: 1313850	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for a bilateral vision loss, to include diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran presented testimony before the Board in April 2009.  

In a December 2011 decision, the Board denied entitlement to service connection for (1) type II diabetes mellitus, including as due to exposure to Agent Orange and (2) a bilateral vision loss, to include diabetic retinopathy.  The Board remanded claims of entitlement to service connection for low back and left knee disabilities.  

The Veteran appealed the denied claims to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's decision for additional development and adjudicative action.  The Court granted the motion that same month.  The case has been returned to the Board for further appellate review. 

As to the claims of entitlement to service connection for low back and left knee disabilities remanded by the Board, those claims were granted in a November 2012 rating decision.  Thus, these two issues are no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he was exposed to Agent Orange while stationed on Takhili Royal Thai Air Force based in Thailand from July 1967 to July 1968.  The Veteran was a jet engine technician during service.  At the April 2009 hearing before the undersigned, he testified he was never stationed in Vietnam.  See transcript on page 6; see also January 28, 2008, VA treatment record (examiner wrote, "Vet[eran] states 'Never served in Vietnam but in Thailand from: Nov[ember], 1966 to Nov[ember], 1967."  He stated that he was working on the flight line and that Bob Hope was going to come out there and that they started spraying the runway with chemicals, which he alleged was Agent Orange.  The Veteran noted that that was not the first time he remembers the area being sprayed.  The Veteran estimated that the spraying around the time Bob Hope was coming occurred in December 1967.  Id. on pages 10-11.  

Subsequently, in May 2011, the Veteran stated he did, in fact, go to Vietnam.  He wrote:

I volunteered to help deliver ammo in wooden boxes to the troops.  We would land in a field, then two of us would jump out and grab a box, run to a spot and drop the box.  We continued until they were all stacked in the same place.  For security, the only proof of being in Vietnam would be [] IBM punch cards they used for recording the flights.

See letter, dated May 25, 2011.

In the November 2012 joint motion, the parties stated that VA did not fulfill the steps listed under VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.q, which addresses the circumstances where a veteran alleges Agent Orange exposure in Thailand.  The Board is therefore remanding the claim for the agency of original jurisdiction to complete the steps.  

The parties to the Joint Motion, however, did not address the Veteran's new allegations of having gone into Vietnam to deliver ammunition.  Regardless, development of these facts should also be conducted, as the Veteran has alleged he was actually in Vietnam, which would establish a basis for finding that the Veteran was exposed to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should complete development required for the purpose of determining whether the Veteran was exposed to Agent Orange while stationed in Thailand between July 1967 and July 1968 pursuant to the VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, 2.C.10.q.  See Joint Motion.

2.  The RO should also perform development regarding the Veteran's new allegations of having gone into Vietnam to deliver ammunition, including having the Veteran provide a detailed description of the type of plane involved, the number of people who traveled with him, the time period involved, and documentation to support his allegation of having been in-country.  

3.  In the interest of avoiding further remand, the RO should ensure that the development of the Veteran's possible exposure to Agent Orange has been completed for exposure in both Thailand and Vietnam and documented in the claims file.  

4.  After completion of the above, the RO should review the claims file and determine whether the claims on appeal may be granted.  To the extent that any such claim is denied, the RO should furnish the Veteran with an appropriate supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

